NOTE: This order is nonprecedential.

  mntteb ~tate5 ~ourt of ~peaI5
      for tbe jfeberaI ~trtutt

  HTC CORPORATION AND HTC AMERICA, INC.,
            Plaintiffs·Appellees,
                            v.
              IPCOM GMBH & CO., KG,
                 Defendant-Appellant.


                         2012-1358


   Appeal from the United States District Court for the
District of Columbia in case no. 08-CV-1897, Judge Rose-
mary M. Collyer.


                     ON MOTION


    Before LOURIE, SCHALL, and DYK, Circuit Judges.

LOURIE, Circuit Judge.
                         ORDER
     HTC Corporation and HTC America, Inc. (collectively
"HTC") move to dismiss IPCom GmbH & Co., KG's appeal
for lack of jurisdiction. IPCom responds. HTC replies.
HTCV.IPCOM                                                   2

    IPCom concedes that the district court's judgment is
not final, and that IPCom's motion for certification of final
judgment under Federal Rule of Civil Procedure 54(b)
remains pending. IPCom may re-file a notice of appeal
within 30 days if the district court grants the Rule 54(b)
motion or, if that motion is denied, after entry of final
judgment.
      Accordingly,
      IT Is ORDERED THAT:
      (1) The motion is granted. The appeal is dismissed.
      (2) Each side shall bear its own costs.




                                      FOR THE COURT

      AUG 022012                       /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Michael A. ObIon, Esq.
    Mitchell G. Stockwell, Esq.                               c:ouRf~lf~ FOR
                                                         U.s.THE FEDERAL CIRCUIT
s23                                                           AUG 022012
                                                                 JAN HOIIBALY
Issued as a Mandate:          AUG 022012                           ctmK